DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

35 USC § 101
Examiner Note: “Computer-readable device” as recited in the claims is interpreted as non-transitory. “Device” in general mean to be physical and tangible apparatus excluding transitory mediums.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, F. et al. “Hadoop-GIS: A High Performance Spatial Query System for Analytical Medical Imaging with MapReduce.” (2012) in view of Sun et al. (USPN 2017/0018116).
Consider claim 1, Wang discloses a system associated with progressive spatial analysis of prodigious 3D data including complex structures, the system comprising: a 3D spatial query engine including a computing device that performs the following operations: receiving minimum boundary information related to a first data object (see  regions (or markups) of nuclei are computed through image segmentation algorithms, represented with their boundaries, and image features are extracted from these regions [26). Classifications are computed based on image features or region classification algorithms. The derived data could be classified into two categories: markups. spatial boundaries for delineating objects, pg. 2, col. 2; e.g. provide efficient matching of polygons based on their minimal boundary rectangles (MBR), pg. 3, col. 2; e.g. Geometric shapes such as polygons or multipolygons are used to represent the boundaries of segmented objects, such as tumor regions, blood vessels, and nuclei, pg. 4,col. 1); receiving minimum boundary information related to a second data object, the first data object and the second data object being proximate neighbors (see, Micro-anatomic objects with spatial proximity often form groups of cells that are close in both physical space and gene expression space. For example, a shortest distance query will provide summary statistics of the proximity of stem cells to these regions of interest: for each stem cell, find hypoxic and angiogenesis regions that are closest to the cell and compute the mean distance and standard deviation for all stem cells in an image. This query will involve millions of cells for a single image. Another example query which involves spatial proximity is to identify nearest blood vessels for each cell and return local density measurement of blood vessels around a cell, pg. 12, col. 2; pg. 2, col. 2; pg. 3, col. 2) ; determining whether boundary data associated with the first data object is within an area delineated by minimum boundary information of first data objects (see, query to compute the distance and intersection ratio of intersected boundaries segmented from an image by different algorithms is a common query type, among one of the most expensive query types. To compare two results from a single image, we are cross-matching a million spatial objects with another million spatial objects, pg. 3, col. 2); determining whether boundary data associated with the second data object is within the area delineated by minimum boundary information of the first data object (see, pg. 3, col. 2); identifying whether a centroid point of the second data object intersects the geometric representation associated with the first object (see, It also provides numerous spatial measurement functions, including those to compute the area and centroid of a spatial object, to calculate the distance of two spatial objects, and to generate an intersected region., pg. 4, col. 1); and determining a location of the centroid point of the second data object with respect to the first data object in order to identify a minimum distance between the first data object and the second data object (see, a query to compute the distance and intersection ratio of intersected boundaries segmented from an image by different algorithms is a common query type, among one of the most expensive query types. To compare two results from a single image, we are cross-matching a million spatial objects with another million spatial objects, pg. 3, col. 2; e.g. centroid of a spatial object, to calculate the distance of two spatial objects, and to generate an intersected region., pg. 4, col. 1).
However, Wang does not explicitly disclose generating a first geometric structure associated with the first data object based on respective decompressed data associated with the first data object; determining a structural skeleton using the first geometric structure associated with the first data object in order to identify its respective skeleton vertices; generating a geometric representation based on the skeleton vertices associated the first geometric structure.
In the related field of endeavor, Sun disclose generating a first geometric structure associated with the first data object based on respective decompressed data associated with the first data object (see, para [0060]-[0063]); determining a structural skeleton using the first geometric structure associated with the first data object in order to identify its respective skeleton vertices (para (0041)-(0045), [0063]­[0065]); generating a geometric representation based on the skeleton vertices associated the first geometric structure (para [0063]-(0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the features of Sun into the spatial querying of Wang in order to efficiently perform 3D spatial querying and yield predictable results.
claim 2 as applied to respective claim, Wang as modified discloses iteratively receiving and processing minimum boundary information related to multiple first data objects and multiple second data objects (see Wang  pg. 12, col. 2; pg. 2, col. 2; pg. 3, col. 2).
Consider claim 3 as applied to respective claim, Wang as modified discloses the first data object is a blood vessel and the second data object is one of a cell and a nucleus (see Wang pg. 4, col. 1; pg. 12, col. 2).
Consider claim 4 as applied to respective claim, Wang as modified discloses the first data object is a first biological structure and the second data object is a second biological structure (see Wang pg. 2, col. 2; pg. 3, col. 2; pg. 4, col. 1; pg. 12, col. 2).
Consider claim 5 as applied to respective claim, Wang as modified discloses in which the progressive spatial analysis further comprises a determination of a nearest distance between at least one nucleus and a nearest blood vessel (see Wang pg. 3, col. 2, pg. 4, col. 1; pg. 12, col.2).
Consider claim 6 as applied to respective claim, Wang as modified discloses in which generating a first geometric structure associated with the first data object based on its decompressed data further comprises compressing the first data object according to a specified level of detail (LOD) (see Sun para [0060)-(0063]).
Consider claim 7 as applied to respective claim, Wang as modified discloses the specified level of detail (LOD) being varied to refine determination of minimum distance, based on an evaluation of compression of the first data object as associated with the progressive spatial analysis thereof (see Sun para (0033)-(0039), [0041]-[0042]).
claim 8, Wang discloses a system associated with progressive spatial analysis of prodigious 3D data including complex structures, the system comprising: a 3D spatial query engine including a computing device that performs the following operations: receiving minimum boundary information related to first data objects (see, regions (or markups) of nuclei are computed through image segmentation algorithms, represented with their boundaries, and image features are extracted from these regions (26). Classifications are computed based on image features or region classification algorithms. The derived data could be classified into two categories: markups spatial boundaries for delineating objects, pg. 2, col. 2; e.g. provide efficient matching of polygons based on their minimal boundary rectangles (MBR), pg. 3, col. 2; e.g. Geometric shapes such as polygons or multipolygons are used to represent the boundaries of segmented objects, such as tumor regions, blood vessels, and nuclei, pg. 4,col. 1); receiving minimum boundary information related to second data objects (see, Micro-anatomic objects with spatial proximity often form groups of cells that are close in both physical space and gene expression space. For example, a shortest distance query will provide summary statistics of the proximity of stem cells to these regions of interest: for each stem cell, find hypoxic and angiogenesis regions that are closest to the cell and compute the mean distance and standard deviation for all stem cells in an image. This query will involve millions of cells for a single image. Another example query which involves spatial proximity is to identify nearest blood vessels for each cell and return local density measurement of blood vessels around a cell, pg. 12, col. 2; pg. 2, col. 2; pg. 3, col. 2); initializing an array with the minimum boundary information related to the first data objects (see, groups of cells ... Spatial Clustering Is a process of grouping spatial objects into clusters so that objects in the same cluster have higher similarity to one another, pg. 12, col. 2); determining whether minimum boundary information associated with one of the first data objects is related to an area delineated by the minimum boundary information in the array (see a query to compute the distance and intersection ratio of intersected boundaries segmented from an image by different algorithms is a common query type, among one of the most expensive query types. To compare two results from a single image, we are cross-matching a million spatial objects with another million spatial objects, pg. 3, col. 2); determining whether a first area delineated by the minimum boundary information associated with the one of the first data objects intersects an area delineated by a second area delineated by the minimum boundary information associated with one of the second data objects (pg. 3, col. 2); generating a first geometric structure associated with the one of the first data objects based on respective decompressed data associated with the one of the first data objects; generating a second geometric structure object associated with the one of the second data objects based on respective decompressed data associated with the one of the second data objects; determining whether a first geometric region defined by the first geometric structure intersects a second geometric region defined by the second geometric structure; determining a spatial measurement of an intersecting region defined by an intersection of the first geometric region with the second geometric region; and identifying a first intersecting object and a second intersecting object associated with the intersecting region and respective volume information associated with the intersecting region (Wang further teaches a query to compute the distance and intersection ratio of intersected boundaries segmented from an image by different algorithms is a common query type, among one of the most expensive query types. To compare two results from a single image, we are cross-matching a million spatial objects with another million spatial objects, pg. 3, col. 2; e.g. centroid of a spatial object, to calculate the distance of two spatial objects, and to generate an intersected region., pg. 4, col. 1).
However, Wang does not explicitly disclose generating a first geometric structure associated with the one of the first data objects based on respective decompressed data associated with the one of the first data objects; generating a second geometric structure object associated with the one of the second data objects based on respective decompressed data associated with the one of the second data objects; determining whether a first geometric region defined by the first geometric structure intersects a second geometric region defined by the second geometric structure; determining a spatial measurement of an intersecting region defined by an intersection of the first geometric region with the second geometric region; and identifying a first intersecting object and a second intersecting object associated with the intersecting region and respective volume information associated with the intersecting region.
In the related field of endeavor, Sun discloses generating a first geometric structure associated with the one of the first data objects based on respective decompressed data associated with the one of the first data objects (para [0035], [0060]-[0063]); generating a second geometric structure object associated with the one of the second data objects based on respective decompressed data associated with the one of the second data objects (para (0035), (0060)-(0063)); determining whether a first geometric region defined by the first geometric structure intersects a second geometric 
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the features of Sun into the spatial querying of Wang in order to efficiently perform 3D spatial querying and yield predictable results.
Consider claim 9 as applied to respective claim, Wang as modified discloses determining a minimum distance between the one of the first data objects and a nearest second data object based on a tree-based analysis of their respective minimum bounding information (see Wang  pg. 12, col. 2; pg. 2, col. 2; pg. 3, col. 2).
Consider claim 10 as applied to respective claim, Wang as modified discloses determining nearest distances between the first objects and the second objects based on a spatial proximity estimation distance analysis associated with extracted bounding geometries of a surface mesh of first data objects with respect to nearest second data objects (see Wang pg. 4, col. 1; pg. 12, col. 2).
Consider claim 11 as applied to respective claim, Wang as modified discloses defining a first polygon based on the minimum boundary information associated with a first object; defining a second polygon based on minimum boundary information associated with one or more of nearest second objects of the first object; generating a 

Examiner Note: Due to similar subject matter of the independent claims, see claims 1 and 8 for a detailed rejection analysis.

Consider claim 12, Wang discloses a method associated with progressive spatial analysis of prodigious 3D data including complex structures, the method comprising: a 3D spatial query engine including a computing device that performs the following operations: receiving minimum boundary information related to a first data object; receiving minimum boundary information related to a second data object, the first data object and the second data object being proximate neighbors; determining whether boundary data associated with the first data object is within an area delineated by minimum boundary information of first data objects; determining whether boundary data associated with the second data object is within the area delineated by minimum a query to compute the distance and intersection ratio of intersected boundaries segmented from an image by different algorithms is a common query type, among one of the most expensive query types. To compare two results from a single image, we are cross-matching a million spatial objects with another million spatial objects, pg. 3, col. 2; e.g. centroid of a spatial object, to calculate the distance of two spatial objects, and to generate an intersected region., pg. 4, col. 1).
However, Wang does not explicitly disclose generating a first geometric structure associated with the first data object based on respective decompressed data associated with the first data object; determining a structural skeleton using the first geometric structure associated with the first data object in order to identify its respective skeleton vertices; generating a geometric representation based on the skeleton vertices associated the first geometric structure.
In the related field of endeavor, Sun disclose generating a first geometric structure associated with the first data object based on respective decompressed data associated with the first data object (see, para [0060]-[0063]); determining a structural skeleton using the first geometric structure associated with the first data object in order to identify its respective skeleton vertices (para (0041)-(0045), [0063]­[0065]); 
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the features of Sun into the spatial querying of Wang in order to efficiently perform 3D spatial querying and yield predictable results.
Consider claim 13 as applied to respective claim, Wang as modified discloses iteratively receiving and processing minimum boundary information related to multiple first data objects and multiple second data objects (see Wang  pg. 12, col. 2; pg. 2, col. 2; pg. 3, col. 2).
Consider claim 14 as applied to respective claim, Wang as modified discloses the first data object is a blood vessel; and the second data object is one of a cell and nucleus (see Wang pg. 4, col. 1; pg. 12, col. 2).
Consider claim 15 as applied to respective claim, Wang as modified discloses the first data object is a first biological structure and the second data object is a second biological structure (see Wang pg. 2, col. 2; pg. 3, col. 2; pg. 4, col. 1; pg. 12, col. 2).
Consider claim 16 as applied to respective claim, Wang as modified discloses a determination of a nearest distance between at least one nucleus and a nearest blood vessel (see Wang pg. 3, col. 2, pg. 4, col. 1; pg. 12, col.2).
Consider claim 17 as applied to respective claim, Wang as modified discloses compressing the first data object according to a specified level of detail (LOD) (see Sun para [0060)-(0063]).
claim 18 as applied to respective claim, Wang as modified discloses the specified level of detail (LOD) being varied to refine determination of minimum distance, based on an evaluation of compression of the first data object as associated with the progressive spatial analysis thereof (see Sun para (0033)-(0039), [0041]-[0042]).
Consider claim 19, Wang discloses a method associated with progressive spatial analysis of prodigious 3D data including complex structures, the method comprising: a 3D spatial query engine including a computing device that performs the following operations: receiving minimum boundary information related to first data objects; receiving minimum boundary information related to second data objects; initializing an array with the minimum boundary information related to the first data objects; determining whether minimum boundary information associated with one of the first data objects is related to an area delineated by the minimum boundary information in the array; determining whether a first area delineated by the minimum boundary information associated with the one of the first data objects intersects an area delineated by a second area delineated by the minimum boundary information associated with one of the second data objects; determining whether a first geometric region defined by the first geometric structure intersects a second geometric region defined by the second geometric structure; determining a spatial measurement of an intersecting region defined by an intersection of the first geometric region with the second geometric region; and identifying a first intersecting object and a second intersecting object associated with the intersecting region and respective volume information associated with the intersecting region (Wang further teaches a query to compute the distance and intersection ratio of intersected boundaries segmented from an image by different algorithms is a common query type, among one of the most expensive query types. To compare two results from a single image, we are cross-matching a million spatial objects with another million spatial objects, pg. 3, col. 2; e.g. centroid of a spatial object, to calculate the distance of two spatial objects, and to generate an intersected region., pg. 4, col. 1).
However, Wang does not explicitly disclose generating a first geometric structure associated with the one of the first data objects based on respective decompressed data associated with the one of the first data objects; generating a second geometric structure object associated with the one of the second data objects based on respective decompressed data associated with the one of the second data objects; determining whether a first geometric region defined by the first geometric structure intersects a second geometric region defined by the second geometric structure; determining a spatial measurement of an intersecting region defined by an intersection of the first geometric region with the second geometric region; and identifying a first intersecting object and a second intersecting object associated with the intersecting region and respective volume information associated with the intersecting region.
In the related field of endeavor, Sun discloses generating a first geometric structure associated with the one of the first data objects based on respective decompressed data associated with the one of the first data objects (para [0035], [0060]-[0063]); generating a second geometric structure object associated with the one of the second data objects based on respective decompressed data associated with the one of the second data objects (para (0035), (0060)-(0063)); determining whether a first 
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the features of Sun into the spatial querying of Wang in order to efficiently perform 3D spatial querying and yield predictable results.
Consider claim 20 as applied to respective claim, Wang as modified discloses determining a minimum distance between the one of the first data objects and a nearest second data object based on a tree-based analysis of their respective minimum bounding information (see Wang  pg. 12, col. 2; pg. 2, col. 2; pg. 3, col. 2).
Consider claim 21 as applied to respective claim, Wang as modified discloses determining nearest distances between the first objects and the second objects based on a spatial proximity estimation distance analysis associated with extracted bounding geometries of a surface mesh of first data objects with respect to nearest second data objects (see Wang pg. 4, col. 1; pg. 12, col. 2).
Consider claim 22 as applied to respective claim, Wang as modified discloses defining a first polygon based on the minimum boundary information associated with a first object; defining a second polygon based on minimum boundary information 
Consider claim 23, Wang discloses a computer-readable device storing instructions that, when executed by a processing device, perform operations comprising: receiving minimum boundary information related to a first data object; receiving minimum boundary information related to a second data object, the first data object and the second data object being proximate neighbors; determining whether boundary data associated with the first data object is within an area delineated by minimum boundary information of first data objects; determining whether boundary data associated with the second data object is within the area delineated by minimum boundary information of the first data object; identifying whether a centroid point of the second data object intersects the geometric representation associated with the first object; and determining a location of the centroid point of the second data object with respect to the first data object in order to identify a minimum distance between the first a query to compute the distance and intersection ratio of intersected boundaries segmented from an image by different algorithms is a common query type, among one of the most expensive query types. To compare two results from a single image, we are cross-matching a million spatial objects with another million spatial objects, pg. 3, col. 2; e.g. centroid of a spatial object, to calculate the distance of two spatial objects, and to generate an intersected region., pg. 4, col. 1).
However, Wang does not explicitly disclose generating a first geometric structure associated with the first data object based on respective decompressed data associated with the first data object; determining a structural skeleton using the first geometric structure associated with the first data object in order to identify its respective skeleton vertices; generating a geometric representation based on the skeleton vertices associated the first geometric structure.
In the related field of endeavor, Sun disclose generating a first geometric structure associated with the first data object based on respective decompressed data associated with the first data object (see, para [0060]-[0063]); determining a structural skeleton using the first geometric structure associated with the first data object in order to identify its respective skeleton vertices (para (0041)-(0045), [0063]­[0065]); generating a geometric representation based on the skeleton vertices associated the first geometric structure (para [0063]-(0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the features 
Consider claim 24, Wang discloses a computer-readable device storing instructions that, when executed by a processing device, perform operations comprising: receiving minimum boundary information related to first data objects; receiving minimum boundary information related to second data objects; initializing an array with the minimum boundary information related to the first data objects; determining whether minimum boundary information associated with one of the first data objects is related to an area delineated by the minimum boundary information in the array; determining whether a first area delineated by the minimum boundary information associated with the one of the first data objects intersects an area delineated by a second area delineated by the minimum boundary information associated with one of the second data objects; determining whether a first geometric region defined by the first geometric structure intersects a second geometric region defined by the second geometric structure; determining a spatial measurement of an intersecting region defined by an intersection of the first geometric region with the second geometric region; and identifying a first intersecting object and a second intersecting object associated with the intersecting region and respective volume information associated with the intersecting region (Wang further teaches a query to compute the distance and intersection ratio of intersected boundaries segmented from an image by different algorithms is a common query type, among one of the most expensive query types. To compare two results from a single image, we are cross-matching a million spatial objects with another million spatial objects, pg. 3, col. 2; e.g. centroid of a spatial object, to calculate the distance of two spatial objects, and to generate an intersected region., pg. 4, col. 1).
However, Wang does not explicitly disclose generating a first geometric structure associated with the one of the first data objects based on respective decompressed data associated with the one of the first data objects; generating a second geometric structure object associated with the one of the second data objects based on respective decompressed data associated with the one of the second data objects; determining whether a first geometric region defined by the first geometric structure intersects a second geometric region defined by the second geometric structure; determining a spatial measurement of an intersecting region defined by an intersection of the first geometric region with the second geometric region; and identifying a first intersecting object and a second intersecting object associated with the intersecting region and respective volume information associated with the intersecting region.
In the related field of endeavor, Sun discloses generating a first geometric structure associated with the one of the first data objects based on respective decompressed data associated with the one of the first data objects (para [0035], [0060]-[0063]); generating a second geometric structure object associated with the one of the second data objects based on respective decompressed data associated with the one of the second data objects (para (0035), (0060)-(0063)); determining whether a first geometric region defined by the first geometric structure intersects a second geometric region defined by the second geometric structure (para [0035]. [0041]- [0045]); determining a spatial measurement of an intersecting region defined by an intersection of the first geometric region with the second geometric region (para [0035], [0041]-
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the features of Sun into the spatial querying of Wang in order to efficiently perform 3D spatial querying and yield predictable results.
Consider claim 25 as applied to respective claim, Wang as modified discloses defining a first polygon based on the minimum boundary information associated with a first object; defining a second polygon based on minimum boundary information associated with one or more of nearest second objects of the first object; generating a buffered boundary that surrounds the first polygon determined by the minimum boundary information associated with the first object; determining an intersection between respective first polygon of the first data object and the second polygon associated with the one or more of nearest second objects; duplicating the first object so that a first duplicate of the first data object resides within the first polygon, and the second duplicate resides outside a boundary of the second polygon associated with the one or more of the nearest neighbor objects; and determining a minimum distance between the first duplicate of the first data object and the one or more of the nearest neighbor second objects (see Wang pg. 2, col. 2; pg. 3, col. 2; pg. 4, col. 1; pg. 12, col. 2).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 12, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662